10 So. 3d 1182 (2009)
M.T., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 3D09-55.
District Court of Appeal of Florida, Third District.
June 10, 2009.
Sanford Rockowitz, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee; Hillary Kambour, for Guardian ad Litem Program.
Before RAMIREZ, CORTIÑAS, and LAGOA, JJ.
*1183 LAGOA, Judge.

Confession of Error
Based upon the Florida Department of Children and Families' proper concession of error, we vacate the order of adjudication against the Appellant. Because the trial court erred in failing to appoint the mother trial counsel to represent her at trial as required by section 39.013(9)(a), Florida Statutes (2008), see M.D. v. Dep't of Children & Family Servs., 6 So. 3d 115 (Fla. 2d DCA 2009), we vacate the order of adjudication and remand for further proceedings consistent with this opinion.
Reversed and remanded.